DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the first lateral support member” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the first and second leg” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “about” in claim 12 is a relative term which renders the claim indefinite. The term “about
Claim 13 recites the limitation “the base support mechanism” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the slot” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations “the first lateral support member,” and “the second lateral member,” and “the pivots” in lines 1-3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 17-18 recites the limitation “the multiple legs” in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claim 19 recites the limitation “the first pivot connection” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the base slot” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 6-7 are objected to because of the following informalities:  
The recitations in claims 6-7 of “the at least one lateral support member” should be changed to --the at least one additional lateral support member --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farney (20080164292).

 	Regarding claim 1, Farney (figures 1-9) teaches an apparatus, comprising: a base support member (Fig. 2, Part No. 20) (Para. 0025); a secondary support member (Fig. 2, Part No. 34) connected to the base support member (20), the secondary support member (34) having a first side that is oriented to face the base support member (20) (See fig. 2); wherein the secondary support member (34) is configured to retain a tire (See fig. 3).  


	Regarding claim 2, Farney (figures 1-9) teaches an elongated slot formed on the first side of the secondary support member (34) (See fig. 2), the elongated slot including first and second side walls and a slot depth (See Fig. 2, Part No. 34); wherein at least one of the first and second side walls is configured to retain a tire inserted at least partially into the elongated slot (See fig. 3).  


	Regarding claim 3, Farney (figures 1-9) teaches a fastening mechanism (Fig. 2, Part No. 52, 56) (Para. 0029-0030) attached proximate a point at which the secondary support member (34) connects to the base support member (20), the fastening mechanism sized to fasten the tire to both the base support member (20) and the secondary support member (34) (Para. 0029) (See fig. 3).  

 
	Regarding claim 6, Farney (figures 1-9) teaches the at least one lateral support member comprises a first leg (22) proximate a first end of the base support member (20) and a second leg (62) proximate a second end of the base support member (20) (See fig. 2).  


	Regarding claim 14, Farney (figures 1-9) teaches a balance apparatus, comprising: a base supportPage 4 of 7App. No. To Be AssignedPATENTPreliminary Amendment dated April 8, 2020 member (Fig. 2, Part No. 20) (Para. 0025); a secondary support member (Fig. 2, Part No. 34) connected to the base support member (20); a first side of the secondary support member (34) that is oriented to face the base support member (20); a tire retaining mechanism incorporated into the first side, the tire retaining mechanism including a receptacle configured to retain a tire inserted at least partially into the slot (See fig. 3-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 7-8, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farney in view of Chaung (20110220594).

	Regarding claim 4, Farney (figures 1-9) teaches at least one lateral support member (Fig. 2, Part No. 22) connected to the base support member (10).
 	Farney does not teach at least one lateral support member pivotably connected to the base support member about a pivot, the pivot is transversely oriented with respect to a point at which the secondary support member connects to the base support member.  
	Chuang (Figures 1-26) teaches at least one lateral support member (Fig. 1-3 and 7-8, Part No. 30) pivotably connected to the base support member (Fig. 1, Part No. 10) about a pivot (See fig. 2-3 and 7-8) (Para. 0030), the pivot is transversely oriented with respect to a point at which the secondary support member (Fig. 1, Part No. 20) connects to the base support member (Fig. 1, Part No. 10).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Farney with at least one lateral support member pivotably connected to the base support member about a pivot as taught by Chuang as a means of providing a tire holding apparatus with legs/members that fold inwards towards a base of the apparatus (Chuang: Para. 0030).


	Regarding claim 5, Farney (figures 1-9) teaches at least one additional lateral support member (Fig. 2-4, Part No. 62) connected to the base support member. 
 	Farney does not teach at least one additional lateral support member pivotably connected to the base support member about a pivot, wherein the pivot is transversely oriented with respect to a point at which the secondary support member connects to the base support member and aligned with the pivot of the first lateral support member.
	Chuang (Figures 1-26) teaches at least one additional lateral support member (Fig. 1-3 and 7-8, Part No. 30) pivotably connected to the base support member (Fig. 1, Part No. 10) about a pivot (See fig. 2-3 and 7-8) (Para. 0030), wherein the pivot is transversely oriented with respect to a point at which the secondary support member (Fig. 1, Part No. 20) connects to the base support member (Fig. 1, Part No. 10) and aligned with the pivot of the first lateral support member (Fig. 1, Part No. 30).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Farney with at least one additional lateral support member pivotably connected to the base support member about a pivot as taught by Chuang as a means of providing a tire holding apparatus with legs/members that fold inwards towards a base of the apparatus (Chuang: Para. 0030).


	Regarding claim 7, the modified Farney (figures 1-9) teaches at least one additional lateral support member (Fig. 2-4, Part No. 62) connected to the base support member.
 	The modified Farney does not teach the at least one lateral support member is movable into an expanded position where the lateral support member is oriented so that the first and second leg are aligned with a width of the base support member; and wherein the at least one lateral support member is movable into a collapsed position where the lateral support member is oriented so that the first and second leg are transverse the width of the base support member.  
	Chuang (Figures 1-26) teaches the at least one lateral support member (Fig. 1-3 and 7-8, Part No. 30) is movable into an expanded position where the lateral support member is oriented so that the first and second leg (Fig. 1, Part No. 30) are aligned with a width of the base support member (10) (Para. 0030); and wherein the at least one lateral support member (30) is movable into a collapsed position where the lateral support member is oriented so that the first and second leg are transverse the width of the base support member (10) (See fig. 2-3) (Para. 0030).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Farney with the at least one lateral support member is movable into an expanded position where the lateral support member is oriented so that the first and second leg are aligned with a width of the base support member as taught by Chuang as a means of providing a tire holding apparatus with legs/members that fold inwards towards a base of the apparatus (Chuang: Para. 0030).


	Regarding claim 8, Farney (figures 1-9) teaches an apparatus, comprising: a secondary support member (Fig. 2, Part No. 34) connected to the base support member (20).
 	Farney does not teach the secondary support member is movable into an expanded position where the secondary support member is transversely oriented to a length of the base support member; and wherein the secondary support member is movable into a collapsed position where the secondary support member is aligned with the length of the base support member.  
	Chuang (Figures 1-26) teaches the secondary support member (Fig. 1, Part No. 20) is movable into an expanded position where the secondary support member is transversely oriented to a length of the base support member (Fig. 1, Part No. 10); and wherein the secondary support member (20) is movable into a collapsed position where the secondary support member is aligned with the length of the base support member (10) (See Fig. 2) (Para. 0008-0009).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Farney with the secondary support member is movable into an expanded position where the secondary support member is transversely oriented to a length of the base support member as taught by Chuang as a means of providing moving a tiring holding apparatus from an expanded positioned to a collapsed position (Chuang: Para. 0008-0009, 0036).


	Regarding claim 12, Farney (figures 1-9) teaches an apparatus, comprising: a secondary support member (Fig. 2, Part No. 34) connected to the base support member (20). 
 	Farney does not teach a rotation limiting mechanism incorporated into a pivot connection between the base support member and the secondary support member limiting a freedom of rotation between the base support member and the secondary support member to under about 100 degrees.  
 	Chuang (Figures 1-26) teaches a rotation limiting mechanism (Fig. 6, Part No. 233) (Para. 0035) incorporated into a pivot connection (See fig. 5-6) between the base support member (10) and the secondary support member (20) limiting a freedom of rotation between the base support member and the secondary support member to under about 100 degrees (Para. 0035).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Farney with a rotation limiting mechanism incorporated into a pivot connection between the base support member and the secondary support member as taught by Chuang as a means of limiting movement or parts of a wheel/tire apparatus (Chuang: Para. 0035).


	Regarding claim 16, Farney (figures 1-9) teaches a balance apparatus, comprising: a base supportPage 4 of 7App. No. To Be AssignedPATENTPreliminary Amendment dated April 8, 2020 member (Fig. 2, Part No. 20) (Para. 0025); a secondary support member (Fig. 2, Part No. 34) connected to the base support member (20); a first side of the secondary support member (34) that is oriented to face the base support member (20); a tire retaining mechanism incorporated into the first side, the tire retaining mechanism including a receptacle configured to retain a tire inserted at least partially into the slot (See fig. 3-5).
 	Farney does not teach at least one of the first lateral support member and the second lateral support member comprises multiple legs proximate extending away from the pivots.  
	Chuang (Figures 1-26) teaches at least one of the first lateral support member (Fig. 1-3 and 7-8, Part No. 30) and the second lateral support member (30) comprises multiple legs proximate extending away from the pivots (See fig. 2-3 and 7-8) (Para. 0030).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Farney with at least one of the first lateral support member and the second lateral support member comprises multiple legs proximate extending away from the pivots as taught by Chuang as a means of providing a tire holding apparatus with legs/members that fold inwards towards a base of the apparatus (Chuang: Para. 0030).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farney in view of Davis (20070164065).

	Regarding claim 9, Farney (figures 1-9) teaches a strap (Fig. 2, Part No. 52, 56) connected to an end of the base support member (20).
 	Farney does not teach a strap connected to an end of the base support member opposite of a point at which the secondary support member connects to the base support member.  
 	Davis (Figures 1-9) teaches a strap (Fig. 1, Part No. 32) (Para. 0020) connected to an end of the base support member (Fig. 1, Part No. 14) opposite of a point at which the secondary support member (Fig. 1-2, Part No. 16) connects to the base support member (14) (Para. 0020).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Farney with a strap connected to an end of the base support member opposite of a point at which the secondary support member connects to the base support member as taught by Davis as a means of providing a secure support for an additional wheel/tire  (Davis: Para. 0020)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Farney in view of Huntington (20140284288).

	Regarding claim 10, Farney (figures 1-9) teaches the base support member (20) includes a base slot (Fig. 2, Part No. 26) (Para. 0025), the base slot including: a first base side wall (See Fig. 2, Part No. 26); a second base side wall (See Fig. 2, Part No. 26) facing the first side wall; wherein at least one of the first base side wall and the second base side wall is configured to retain at least a portion of a tire in the base slot (See fig 3).
 	Farney does not teach at least one of the first base side wall and the second base side wall is tapered with respect to the other. 
 	Huntington (Figures 1-11) teaches at least one of the first base side wall (Fig. 4, Part No. 3) and the second base side wall (Fig. 4, Part No. 4) is tapered with respect to the other (Para. 0043). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Farney with at least one of the first base side wall and the second base side wall is tapered with respect to the other as taught by Huntington as a means of providing a tapered holder or a wheel/tire in order to securely hold the wheel/tire (Huntington: Para. 0043).

Claims 11, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farney in view of Kedar (20130092645).

	Regarding claim 11, Farney (figures 1-9) teaches an apparatus, comprising: a secondary support member (Fig. 2, Part No. 34) connected to the base support member (20). 
 	Farney does not teach a service stand connector incorporated into the secondary support member; wherein a service stand is insertable into the service stand connector when the secondary support member is oriented into a vertical orientation in an expanded position to hold the service stand in the vertical orientation.  
 	Kedar (Fig. 1-15) teaches a service stand connector (Para. 0073) incorporated into the secondary support member (Fig. 12, Part No. 200); wherein a service stand (Fig. 12, Part No. 912) (Para. 0073) is insertable into the service stand connector when the secondary support member (200) is oriented into a vertical orientation in an expanded position to hold the service stand in the vertical orientation (Para. 0073).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Farney with a service stand connector incorporated into the secondary support member as taught by Kedar as a means of providing a connector configured to receive a stand in order to securely hold/retain wheels/tires (Kedar: Para. 0073).


	Regarding claim 13, Farney (figures 1-9) teaches an apparatus, comprising: a secondary support member (Fig. 2, Part No. 34) connected to the base support member (20). 
 	Farney does not teach a wall suspension mechanism that connects at least a portion of the apparatus to a vertical surface so that the base support mechanism is oriented against the vertical surface and the secondary support mechanism is transversely oriented with respect to the vertical surface when the secondary support mechanism is in an expanded position.  
	Kedar (Fig. 1-15) teaches a wall suspension mechanism (Fig. 12, Part No. 912) that connects at least a portion of the apparatus to a vertical surface so that the base support mechanism is oriented against the vertical surface and the secondary support mechanism s transversely oriented with respect to the vertical surface when the secondary support mechanism is in an expanded position (See Fig. 11-12) (Para. 0073).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Farney with a wall suspension mechanism that connects at least a portion of the apparatus to a vertical surface as taught by Kedar as a means of providing a connector configured to receive a stand in order to securely hold/retain wheels/tires (Kedar: Para. 0073).

Claim 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farney in view of Kedar, further in view of Chuang (20110220594).

	Regarding claim 15, the modified Farney (figures 1-9) teaches a first lateral support member (Fig. 2, Part No. 22) connected to a first side of the base support member (20); a second lateral support member (62) connected to a second side of the base support member.  
 	The modified Farney does not teach a first lateral support member pivotably connected to a first side of the base support member about a pivot; a second lateral support member pivotably connected to a second side of the base support member about a pivot; wherein the pivots are transversely oriented with respect to a point at which the secondary support member connects to the base support member.
	Chuang (Figures 1-26) teaches a first lateral support member (Fig. 1-3 and 7-8, Part No. 30) pivotably connected to a first side of the base support member (Fig. 1, Part No. 10) about a pivot (See fig. 2-3 and 7-8) (Para. 0030), a second lateral support member (30) pivotably connected to a second side of the base support member about a pivot (See fig. 2-3 and 7-8) (Para. 0030); wherein the pivots are transversely oriented with respect to a point at which the secondary support member connects to the base support member (See fig. 2-3 and 7-8) (Para. 0030).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Farney with a first lateral support member pivotably connected to a first side of the base support member about a pivot as taught by Chuang as a means of providing a tire holding apparatus with legs/members that fold inwards towards a base of the apparatus (Chuang: Para. 0030).


	Regarding claim 17, the modified Farney (figures 1-9) teaches a first lateral support member (Fig. 2, Part No. 22) connected to a first side of the base support member (20); a second lateral support member (62) connected to a second side of the base support member.  
 	The modified Farney does not teach the apparatus is movable into an expanded position where the first lateral support member and the second lateral support member are oriented so that the multiple legs are aligned with a width of the base support member; and wherein the secondary support member is transversely oriented with respect to a length of the base support member in the expanded position.  
	Chuang (Figures 1-26) teaches the apparatus is movable into an expanded position where the first lateral support member (30) (Para. 0030) and the second lateral support member (30) are oriented so that the multiple legs are aligned with a width of the base support member (10) (Para. 0030); and wherein the secondary support member (Fig. 1, Part No. 20) is transversely oriented with respect to a length of the base support member in the expanded position (See Fig. 1-3).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Farney with the first lateral support member and the second lateral support member are oriented so that the multiple legs are aligned with a width of the base support member as taught by Chuang as a means of providing moving a tiring holding apparatus from an expanded positioned to a collapsed position (Chuang: Para. 0008-0009, 0036).


	Regarding claim 18, the modified Farney (figures 1-9) teaches a first lateral support member (Fig. 2, Part No. 22) connected to a first side of the base support member (20); a second lateral support member (62) connected to a second side of the base support member.  
 	The modified Farney does not teach the apparatus is movable into a collapsed Page 5 of 7App. No. To Be AssignedPATENTPreliminary Amendment dated April 8, 2020position where the first lateral support member and the second lateral support member are oriented so that the multiple legs transversely oriented with respect to a width of the base support member; and wherein the secondary support member is aligned with respect to a length of the base support member in the collapsed position.  
	Chuang (Figures 1-26) teaches the apparatus is movable into a collapsed Page 5 of 7App. No. To Be AssignedPATENTPreliminary Amendment dated April 8, 2020position where the first lateral support member and the second lateral support member (Fig. 1-3 and 7-8, Part No. 30) are oriented so that the multiple legs transversely oriented with respect to a width of the base support member (10) (Para. 0030); and wherein the secondary support member (Fig. 1-3, Part No. 20) is aligned with respect to a length of the base support member in the collapsed position (See fig. 2-3).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Farney with the apparatus is movable into a collapsed Page 5 of 7App. No. To Be AssignedPATENTPreliminary Amendment dated April 8, 2020position where the first lateral support member and the second lateral support member are oriented so that the multiple legs transversely oriented with respect to a width of the base support member as taught by Chuang as a means of providing a tire holding apparatus with legs/members that fold inwards towards a base of the apparatus (Chuang: Para. 0030).


	Regarding claim 19, the modified Farney (figures 1-9) teaches an apparatus, comprising: a secondary support member (Fig. 2, Part No. 34) connected to the base support member (20). 
 	The modified Farney does not teach an anti-over rotation linkage connected to an end of the base support member opposite of the first pivot connection between the base support member and the secondary support member.  
	Chuang (Figures 1-26) teaches an anti-over rotation linkage (Fig. 1-4, Part No. 12) (Para. 0029, 0031) connected to an end of the base support member (10) opposite of the first pivot connection between the base support member (10) and the secondary support member (20).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Farney with an anti-over rotation linkage connected to an end of the base support member as taught by Chuang as a means of providing a stop for a pivot tire holder in a collapsed position (Chuang: Para. Para. 0029, 0031).


	Regarding claim 20, the modified Farney (figures 1-9) teaches the base support member includes a base slot (Fig. 2, Part No. 26) (Para. 0025), the base slot including: a first base side wall (See Fig. 2, Part No. 26); a second base side wall facing the first side wall (See Fig. 2, Part No. 26); wherein at least one of the first base side wall and the second base side wall is angled with respect to the other and configured to retain at least a portion of the tire in the base slot (See Fig. 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711